Citation Nr: 0328707	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  95-17 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from October 1971 to October 
1977, and from December 1979 to December 1993.

This case came to the Board of Veterans' Appeals (Board), 
initially, from an April 1995 decision by the Detroit, 
Michigan, Regional Office (RO).  Board decisions in May 1997 
and December 2000 remanded it for further evidentiary and 
procedural development.


REMAND

In this case, the veteran seeks service connection for 
gastroesophageal reflux, chest pain, and prostatitis.  
Service connection is granted when evidence shows that 
current disability resulted from injury or disease incurred 
or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  To 
establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the appellant 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).

Here, the veteran was diagnosed with a hiatal hernia and 
gastroesophageal reflux in 1998, but the Board is unable to 
find evidence of either condition in his service medical 
records.  Conversely, he complained of chest pain in service, 
but the diagnosis was costochondritis, and he has not since 
been diagnosed with a muscle disorder of the chest.  Finally, 
there is no evidence in this record that he currently has 
chronic prostatitis, and service connection therefor is not 
warranted merely because he had an acute prostate infection 
in service.

In spite of the foregoing, this case is not ripe for 
adjudication.  That is because, just prior to the December 
2000 Board decision, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA prescribes VA duties to 
notify the claimant of the evidence needed to substantiate a 
claim, notice of the evidence VA will obtain, and notice of 
the claimant's responsibilities with regard to obtaining 
evidence.  The VCAA also prescribes VA duties to help a 
claimant obtain relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 13 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA 
duties pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003).  However, a provision in 
one of the regulations, 38 C.F.R. § 3.159(b), was recently 
invalidated due to a conflict between it and 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of Am. v. Sec'y. of 
Veterans Affairs, 2003 U.S. LEXIS 19540 (Sep. 22, 2003).

The Board alluded to VCAA in the December 2000 decision, but 
the veteran has not been given notice required by 38 U.S.C.A. 
§ 5301(a), Quartuccio, and Charles.  This remand will enable 
the RO to provide the veteran with the requisite notice which 
is set out in detail below.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must advise the veteran:

a.  That evidence needed to 
substantiate his claims is (1) 
evidence that he was diagnosed with 
and treated for a hiatal hernia or a 
gastroesophageal reflux in service, 
(2) medical evidence linking either 
a current hiatal hernia and/or 
gastroesophageal reflux to service, 
(3) medical evidence that he 
currently has a disorder, other than 
a hiatal hernia or gastroesophageal 
reflux, manifested by chest pain, 
(4) medical evidence linking such a 
disorder to service, (5) medical 
evidence that he currently has 
chronic prostatitis, and (6) medical 
evidence linking chronic prostatitis 
to service.

b.  That it is his responsibility, 
and his alone, to provide the 
foregoing evidence, but VA will make 
reasonable efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the 
custodians thereof, and VA will 
notify him of evidence he identified 
that could not be obtained so that 
he may obtain the evidence himself 
and submit it.

c.  That he has one year to submit 
evidence needed to substantiate his 
claims, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  His 
appeal will remain in abeyance at 
the RO for one year or until he 
indicates in writing that there is 
no additional evidence he wishes to 
have considered, and that he desires 
to waive any remaining time provided 
under 38 U.S.C.A. § 5103.

2.  Upon completion of the development 
prescribed above, the RO must determine 
the need for further VA examinations and 
afford the veteran such examinations as 
are warranted by evidentiary development 
prescribed above.  In the event the 
veteran is afforded such VA examinations, 
examiners must review the claim file and 
record their review thereof in their 
report.  Any examination report must 
address whether it is at least as likely 
as not that the veteran's current 
disabilities are related to his military 
service.

3.  Upon completion of the development 
prescribed above, the RO must review all 
of the evidence of record.  If the 
decision on any of the veteran's claims 
is unfavorable, the RO must issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31 and 19.38 
(2003)

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


